DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-6 and 10-11 remain pending, and are rejected.
Claims 7-9 and 12-14 are non-elected, and have been cancelled.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 10-11 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-6 are directed to a method, which is a process. Claim 10 is directed to a computer-readable recording medium, which is an article of manufacture. Claim 11 is directed to an apparatus. Therefore, claims 1-6 and 10-11 are directed to one of the four statutory categories of invention.


Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations reciting the abstract idea of assessing product prices:
applying preprocessed data of at least one of user information, product information, or environment information to a first trained model;
assessing a product price of a product related to the product information based on the first trained model;
wherein the first trained model is a trained model that has been previously trained to assess, based on the at least one of the user information, the product information, or the environment information, a product price at which a user determines to acquire the product, and is reinforced by reflecting, as a reward, whether the user determines to acquire the product at the assess product price.

The recited limitations above set forth the process for assessing product prices. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 recites additional elements, such as:
a machine learning-based electronic device;
Taken individually and as a whole, claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the claims recite a machine learning-based electronic device, the device is a general-purpose computer with programming to run the machine-learning algorithm. Figure 2 of the Applicant’s specification shows a generic computing device with a processor, power supply, a communication interface, an input interface, and memory. The learning processor and model storage represent the machine-learning algorithm. However, machine-learning algorithms are merely the automating of an algorithm with a feedback loop to make more accurate calculations for the specific algorithm. Furthermore, the instant claims do not recite how the machine learning algorithm works, but merely recites the use of a machine learning algorithm. The algorithm for assessing product prices is not an improvement or change in any technology, but to commercial processes, and are directed wholly to the abstract idea.
In view of the above, under Step 2A (Prong 2), the claims do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network, performing repetitive calculations (assessing a product price…, etc.), and storing and retrieving information in memory (preprocessed data…, etc.) (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.

The analysis above applies to all statutory categories of invention. Regarding independent claims 10 (computer-readable storage medium)) and 11 (apparatus), the claims recite substantially similar limitations as set forth in claim 1. The additional elements of claims 10 and 11 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (method). As such, claims 10 and 11 are rejected for at least similar rationale as discussed above.

Dependent claims 2-6 recite further complexity to the judicial exception (abstract idea) of claim 13, such as by further defining the assessing of prices. Thus, each of claims 2-6 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-6 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 10, and 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palhares Piva (US 20200387919 A1).

Regarding Claim 1: Palhares Piva discloses a method comprising:
applying preprocessed data of at least one of user information, product information, or environment information to a machine-learning based first trained model; Palhares Piva discloses providing the machine learning engine with the input data and data captured from external media (Palhares Piva: [0035-0037]; see also: [0032]; [0039-0040]; [0045-0046]; [0048]; [0055]).
assessing a product price of a product related to the product information based on the first trained model; Palhares Piva discloses evaluating and calculating the market price of the product using the product information (Palhares Piva: [0038]; see also: [0032]; [0042]; [0047]; [0050]; [0058]).
wherein the first trained model is a trained model that has been previously trained to assess, based on the at least one of the user information, the product information, or the environment information, a product price at which a user determines to acquire the product, and is reinforced by reflecting, as a reward, whether the user determines to acquire the product at the assess product price. Palhares Piva discloses retraining the machine learning engine based on user feedback to the assessed prices, and updating the metrics (Palhares Piva: [0038]; see also: [0043]; [0047]; [0050]; [0052]; [0059]).

Regarding Claim 2: Palhares Piva discloses the limitations of claim 1 above.
Palhares Piva further discloses a method comprising:
wherein the product information is information related to usage history of the product or usage status of the product; Palhares Piva discloses using metrics such as the historical information and product condition (Palhares Piva: [0046]; see also: [0041]; [0049]; [0058]).
wherein at least some of the product information is based on information sensed by a sensor provided in the product. Palhares Piva discloses using sensors in the product to determine additional metrics of the product (Palhares Piva: [0041]; see also: [0056]; [0062]).

Regarding Claim 3: Palhares Piva discloses the limitations of claim 2 above.
Palhares Piva further discloses a method comprising:
wherein the applying comprises applying preprocessed data of at least one of product information generated from a plurality of different types of products, user information related to the plurality of products, or environment information, to the first trained model; Palhares Piva discloses providing an initial set of product information to the machine learning engine (Palhares Piva: [0035-0037]; see also: [0040]; [0045]; [0051]).
wherein the assessing comprises assessing a product price of each of the plurality of products. Palhares Piva discloses evaluating and calculating the market price of the product using the product information (Palhares Piva: [0038]; see also: [0042]; [0047]; [0052]).

Regarding Claim 5: Palhares Piva discloses the limitations of claim 1 above.
Palhares Piva further discloses a method comprising:
wherein the user information comprises at least one of a type, model name, a price, a function, a search frequency, or a reading frequency of a product of interest searched or read by the user; Palhares Piva discloses information such as the make and model of a vehicle into the machine learning engine (Palhares Piva: [0035]; see also: [0039]; [0045]).
wherein at least one of the user information is based on information collected from a terminal of the user. Palhares Piva discloses the user providing values of the product through a mobile device (Palhares Piva: [0055]; see also: [0044]; 0060]).

Regarding Claims 10 and 11: Claims 10 and 11 recite substantially similar limitations as claim 1. Therefore, claims 10 and 11 are rejected under the same rationale as claim 1 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable by Palhares Piva (US 20200387919 A1) in view of Wu (US 9,727,616 B2), and in further view of Close (US 7,249,032 B1).

Regarding Claim 4: Palhares Piva discloses the limitations of claim 3 above.
Palhares Piva does not explicitly teach a method comprising:
wherein the first trained model is a trained model that checks a correlation between the plurality of different types of products based on the product information generated from the plurality of products inputted in a training step and then determines that the plurality of products having a correlation greater than or equal to a predetermined criterion belong to the same product family, and that is configured to assess product prices of the plurality of products belonging to the same product family by using a price assessing model preset for the corresponding product family.
Notably, however, Palhares Piva does disclose comparing the product to other products in the market (Palhares Piva: [0042]).
wherein the first trained model is a trained model that checks a correlation between the plurality of different types of products based on the product information generated from the plurality of products inputted in a training step and then determines that the plurality of products having a correlation greater than or equal to a predetermined criterion belong to the same product family; Wu teaches using a regression model to extract the category feature with the highest correlation to other items (Wu: claim 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the checking a correlation to determine the product family to the invention of Palhares Piva. One of ordinary skill in the art would have been motivated to do so in order to assist the buyer in finding the desired product information (Wu: col. 1, ln. 37-47).

Palhares Piva in view of Wu does not explicitly teach that is configured to assess product prices of the plurality of products belonging to the same product family by using a price assessing model preset for the corresponding product family. Notably, however, Palhares Piva does disclose a plurality of machine learning algorithms (Palhares Piva: [0052]).
To that accord, Close does teach that is configured to assess product prices of the plurality of products belonging to the same product family by using a price assessing model preset for the corresponding product family. Close teaches product category managers with their own demand models to estimate prices for a given product or product group (Close: col. 2, ln. 51- col. 3, ln. 29; see also: col. 6, ln. 38-54).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the use of models preset for a corresponding product family to the invention of Palhares Piva. One of ordinary skill in the art would have been motivated to do so in order to establish an optimum price for a specific group of products (col. 2, ln. 61-64).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by Palhares Piva (US 20200387919 A1) in view of Pande (US 20190385213 A1).

Regarding Claim 6: Palhares Piva discloses the limitations of claim 1 above.
Palhares Piva further discloses determining whether to suggest to the user whether to acquire the product, by applying at least one of the user information, the product information, or the environment information to a second trained model; Palhares Piva discloses providing an assessed price to the user based on product information and a plurality of learning algorithms (Palhares Piva: [0050-0051]).

Palhares Piva does not explicitly teach a method comprising:
wherein the second trained model is a trained model that has been previously trained to estimate, based on at least one of the user information, the product information, or the environment information, a time of when the user is most likely to acquire the product;
wherein the second trained model is reinforced by reflecting, as a reward, whether the user determines to acquire the product with respect to an acquisition suggestion made at the estimated time.
Notably, however, Palhares Piva does disclose a plurality of learning algorithms and retraining the algorithm with user feedback (Palhares Piva: [0050-0051]).
To that accord, Pande does teach a method comprising:
wherein the second trained model is a trained model that has been previously trained to estimate, based on at least one of the user information, the product information, or the environment information, a time of when the user is most likely to acquire the product; Pande teaches using a model to estimate a time when the customer will need and purchase an item based on information about the customer (Pande: [0042]; see also: [0004]; [0031]; [0039]).
wherein the second trained model is reinforced by reflecting, as a reward, whether the user determines to acquire the product with respect to an acquisition suggestion made at the estimated time. Pande teaches training the model for estimating the time with training data and the results of the model (Pande: [0057-0059]).



Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625